


116 HR 1658 IH: To amend title 38, United States Code, to clarify the grade and pay of podiatrists of the Department of Veterans Affairs.
U.S. House of Representatives
2019-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 1658
IN THE HOUSE OF REPRESENTATIVES

March 8, 2019
Mr. Wenstrup (for himself, Mr. Cunningham, and Mrs. Walorski) introduced the following bill; which was referred to the Committee on Veterans' Affairs

A BILL
To amend title 38, United States Code, to clarify the grade and pay of podiatrists of the Department of Veterans Affairs.

 
1.Clarification of grade and pay of podiatrists of the Department of Veterans Affairs 
(a)GradeThe list in section 7404(b) of title 38, United States Code, is amended— (1)by striking PODIATRIC SURGEON (DPM) and inserting PODIATRIST; and 
(2)by inserting after the item relating to Physician and surgeon grade. the following new item: Podiatrist grade.. (b)Pay (1)In generalSection 7431 of such title is amended— 
(A)by striking physician and dentist each place it appears and inserting physician, podiatrist, and dentist; (B)by striking physicians and dentists each place it appears and inserting physicians, podiatrists, and dentists; 
(C)by striking physician or dentist each place it appears and inserting physician, podiatrist, or dentist; (D)by striking physicians or dentists each place it appears and inserting physicians, podiatrists, or dentists; 
(E)by striking Physician and Dentist each place it appears and inserting Physician, Podiatrist, and Dentist; and (F)in subsection (e)(1)(A), by inserting podiatrists and before dentists..  
(2)Administrative mattersSection 7433 of such title is amended by striking physicians and dentists each place it appears and inserting physicians, podiatrists, and dentists.  (3)Conforming amendmentThe heading of subchapter III of chapter 74 of title 38, United States Code, is amended by inserting , Podiatrists, after Physicians.  
(4)Clerical amendmentThe table of sections at the beginning of chapter 74 of such title is amended by striking the item relating to the subchapter III heading and inserting the following new item:   Subchapter III—Pay for Physicians, Podiatrists, and Dentists . (5)Technical amendmentSection 7433 of such title is further amended— 
(A)by striking subsection (b); (B)in subsection (a)— 
(i)by striking (1) The Secretary and inserting The Secretary; and (ii)by redesignating paragraph (2) as subsection (b); and 
(C)in subsection (b), as so redesignated— (i)by striking In prescribing and inserting Recommendations and views.—In prescribing; and  
(ii)by striking this paragraph and inserting this subsection.   